Citation Nr: 1124680	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from September 1981 to June 1987, February 1991 to June 1991, and from February 2003 to March 2004.  The record also reflects additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in an October 2010 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

The issues of service connection for a right shoulder disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

As reflected in a February 2011 written statement, the Veteran appears to raise the issue of entitlement to service connection for a paralyzed diaphragm.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Pertinent to the April 1, 2004, effective date of service connection for left ear hearing loss, audiometric testing reveals no worse than Level I hearing in the left ear; the Veteran's right ear is not service-connected.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for left ear hearing loss was received in June 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Subsequently, the claim was reviewed and the November 2004 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for a compensable initial rating for left ear hearing loss is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records, and the reports of November 2004 and June 2010 VA examinations.  The VA audiologists fully described the functional effects caused by a hearing disability in the reports. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claims on appeal is warranted.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, in the November 2004 rating decision, the RO awarded service connection for left ear hearing loss, with a noncompensable (0 percent) rating, effective April 1, 2004.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The report of a November 2004 VA audiological examination reflects that, on audiological testing, pure tone thresholds of the left ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
LEFT
25
45
45
45

Pure tone threshold average was 40 decibels (dB) in the left ear.  Speech discrimination score was 96 percent in the left ear.  The assessment for the left ear was normal sloping to moderate sensorineural hearing loss.  

The report of a June 2010 VA audiological examination reflects that, on audiological testing, pure tone thresholds of the left ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
LEFT
15
25
40
40

Pure tone threshold average was 30 dB in the left ear.  Speech discrimination score was 98 percent in the left ear.  The assessment for the left ear was mild to moderate high frequency sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss had no significant effects on his occupation or daily activities.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, each evaluation revealed Level I hearing in the left ear, based on application of the reported findings to Table VI.  As the Veteran is service-connected for the left ear only, the non-service-connected right ear is assigned a Roman Numeral designation for hearing impairment of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Also, as pure tone threshold at each of the four specified frequencies has never been shown to be 55 decibels or more, and pure tone threshold has not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss in the left ear, and Table VIA is not for application.  38 C.F.R. § 4.86.  There are no other audiological evaluation results of record indicating a higher level of left ear hearing loss since the April 1, 2004, effective date of service connection for left ear hearing loss than that reflected in the November 2004 and June 2010 VA examination reports, and neither the Veteran nor his representative have indicated that any such evaluation results exist.

The Board in no way discounts the difficulties that the Veteran experiences as a result of left ear hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left ear hearing loss, pursuant to Fenderson, and that the claim for an initial higher rating must be denied.  

Finally, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board finds that the Veteran's hearing loss disability has not been so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  The June 2010 examiner noted that the Veteran's functional impairment due to hearing loss had no significant effects on his occupation or daily activities, and such functional impairment has not been shown to be exceptional for the level of hearing loss contemplated by a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Moreover, the Veteran's bilateral hearing loss has not necessitated frequent periods of hospitalization, and there is no objective evidence that it resulted in marked interference with employment.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, and because there is no showing that the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis are met, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

An initial compensable rating for left ear hearing loss is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In the April 2010 remand, the Board found that the Veteran's low back and right shoulder disorders clearly and unmistakably existed prior to his most recent period of active service from February 2003 to March 2004, and that a VA medical examination and medical opinion was required to address whether his preexisting low back and/or right shoulder disorder were aggravated by his February 2003 to March 2004 period of active service.  The Board instructed that the claims file be made available to the examiner for review before the examination, and that the examiner indicate that the claims folder was reviewed and express an opinion as to whether the Veteran's preexisting disabilities of the low back and right shoulder were aggravated by his February 2003 to March 2004 period of active duty. 

The record reflects that the Veteran was afforded a VA examination in June 2010, and that the claims file was reviewed by the VA examiner at that time.  However, subsequent to this examination, in September 2010, VA received treatment records from the Veteran's private chiropractor dated from January 1997 to May 2010.  Such records indicate frequent treatment for the Veteran's low back and other orthopedic problems prior to, during, and subsequent to his February 2003 to March 2004 period of active service.  VA treatment records dated from October 2004 to June 2010 were also associated with the claims file subsequent to the June 2010 VA examination.  There is no indication that the June 2010 VA examiner had the opportunity to review any such private or VA records.  These records, particularly the January 1997 to May 2010 private treatment records, are pertinent medical evidence as to the nature and severity of the Veteran's claimed low back and right shoulder disorders before, during, and after his February 2003 to March 2004 period of active service.

Accordingly, the RO should forward the claims file to the examiner who provided the June 2010 VA examination for an addendum opinion with a complete, clearly-stated rationale.  After reviewing the record, to specifically include the January 1997 to May 2010 treatment records from the Veteran's private chiropractor, the examiner should, again, provide an opinion as to whether the Veteran's preexisting disabilities of the low back and right shoulder were aggravated (permanently increased in the severity of the underlying disability beyond its natural progression) by his February 2003 to March 2004 period of active duty.  The RO should only arrange for further examination of the Veteran if the June 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed right shoulder and low back disorders.

2.  After obtaining any additional records to the extent possible, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran's low back and right shoulder in June 2010 for an addendum opinion.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.

After reviewing the record, to specifically include treatment records from the Veteran's private chiropractor dated from January 1997 to May 2010, the examiner should, again, in light of this evidence, express an opinion as to whether the Veteran's preexisting disabilities of the low back and right shoulder were aggravated by his February 2003 to March 2004 period of active duty.  By aggravation, the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

A complete rationale for any opinion expressed should be provided.

3.  Thereafter, the AMC/RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the addendum report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2010, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


